DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 3/3/2022, which amended claims 1, 15, and 20. Claims 1, 3-13, and 15-22 are currently pending.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US PGPub 2014/0244215, Nakayama hereinafter). 
Regarding claim 20, Nakayama discloses a set of patterning devices (Figs. 1 and 7, paras. [0022]-[0023], [0058]-[0064], [0067]-[0069]), comprising: 
at least one first patterning device comprising first features configured for use in a lithographic process to form corresponding first structures on a substrate, wherein the first features comprise a first patterning characteristic (Fig. 1, 3, 7B, paras. [0010]-[0011], [0022]-[0027], [0058]-[0064], a first mask pattern is determined for a first mask to be used in a double patterning process, the patterns on the first mask are arranged to optimize resolving performance. In the 7B example, the patterns in mask 1 are arranged aligned in the horizontal direction); and 
at least one second patterning device comprising second features configured for use in a lithographic process to form corresponding second structures on a substrate, wherein the second features comprise a second patterning characteristic (Fig. 1, 3, 7B, paras. [0010]-[0011], [0022]-[0027], [0058]-[0064], a second mask pattern is determined for a second mask to be used in a double patterning process, the patterns on the first mask are arranged to optimize resolving performance. In the 7B example, the patterns in mask 2 are arranged aligned in the vertical direction), 
wherein the first features form a first pattern and the second features form a second pattern, the first and second patterns being complementary patterns for forming a layer of a device (Figs. 1-9, paras. [0010]-[0011], [0022]-[0027], [0058]-[0064], [0067], [0069], the mask patterns on mask 1 and mask 2 are complementary features to be formed on a substrate in a multiple exposure process), and 
wherein the first and second patterning characteristics relate to an expected quality of patterning of the first structures and the second structures based on a corresponding process setting (Figs. 1-9, paras. [0059]-[0064], the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize depth of focus and contrast), and the decision of which features were assigned to first features and which features were assigned to second features was based on the first and second patterning characteristic of the features (the limitation “the decision of which features were assigned to first features and which features were assigned to second features was based on the first and second patterning characteristic of the features” does not limit the structure of the features of the patterning devices, which include mask patterns on mask 1 and mask 2. “The patentability of a product does not depend on its method of production.” MPEP 2113. Figs. 1-9, paras. [0023]-[0027], [0037], [0039], [0041], [0051]-[0052], [0054]-[0055], [0057], [0059]-[0064], the number or masks and patterns for those masks are determined based on the solution to the mixed integer programming problem, which incorporates the distance between the pattern elements. The distance between the pattern elements is related to resolving performance, and the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize depth of focus and contrast. In the 7B example, the patterns in mask 1 are arranged in the horizontal direction, and the patterns in mask 2 are arranged aligned in the vertical direction).
Regarding claim 21, Nakayama discloses wherein the process setting relates to an illumination and/or patterning step setting (Figs. 7-9, paras. [0039], [0059]-[0064], the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize resolving performance).
Regarding claim 22, Nakayama discloses wherein the illumination and/or patterning step setting comprises one or more selected from: an illumination profile, a polarization setting, a focus setting or a dose setting (Figs. 8-9, paras. [0039], [0059]-[0064], the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize resolving performance).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 15-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US PGPub 2014/0244215, Nakayama hereinafter) in view of Fukuda (US Patent No. 6,518,180).
Regarding claim 1, Nakayama discloses a method for assigning features into at least first features and second features, the said first features being for at least one first patterning device configured for use in a lithographic process to form corresponding first structures on a substrate and the second features being for at least one second patterning device configured for use in a lithographic process to form corresponding second structures on the substrate (Figs. 1-9, paras. [0010]-[0011], [0022]-[0027], [0058]-[0064], the allocations of mask patterns to be used for multiple exposures are determined), wherein the said method comprises assigning, by a hardware computer system, the features into the first features and the second features (paras. [0022]-[0027], [0058]-[0064], [0068], a processing unit of a computer implements the method to allocate the mask patterns to masks), wherein a decision of features assigned to first features and features assigned to second features is based on a patterning characteristic of the features (Fig. 1, paras. [0023]-[0027], [0037], [0041], [0051]-[0052], [0054]-[0055], [0057], the plurality of pattern elements are assigned to the masks based on the solution to the mixed integer programming problem. The cost function includes a term defined in accordance with the distance between pattern elements, which is related to resolving performance), and
wherein the patterning characteristic relates to an expected quality of patterning of the first structures and the second structures based on a corresponding process setting (Figs. 1-9, paras. [0037], [0039], [0057], [0059]-[0064], the number or masks and patterns for those masks are determined based on the solution to the mixed integer programming problem, which incorporates the distance between the pattern elements. The distance between the pattern elements is related to resolving performance, and the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize depth of focus and contrast). However, Nakayama does not appear to explicitly describe wherein the decision is which features are assigned to first features and which features are assigned to second features. 
Fukuda discloses wherein a decision of which features are assigned to first features and which features are assigned to second features is based on a patterning characteristic of the features (Figs. 4-13, 19, col. 10, lines 32-67, col. 11, lines 1-36, col. 11, lines 38-67, col. 12, lines 1-67, col. 13, lines 1-15, lines 35-67, col. 14, lines 1-44, col. 14, lines 62-67, col. 15, lines 1-18, col. 19, lines 66-67, col. 20, lines 1-42, it is decided to apply complex pattern decomposition to the logic gate pattern 106 and to apply decomposition for two masks for wiring regions of the circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a decision of which features are assigned to first features and which features are assigned to second features is based on a patterning characteristic of the features as taught by Fukuda as the decision with the first features being for at least one first patterning device and the second features being for at least one second patterning device in the method as taught by Nakayama since including wherein a decision of which features are assigned to first features and which features are assigned to second features is based on a patterning characteristic of the features is commonly used to generate mask patterns at high speed for complex integrated circuit designs (Fukuda, col. 19, lines 66-67, col. 20, lines 1-35). 
Regarding claim 3, Nakayama as modified by Fukuda discloses further comprising:
performing an assessment of the expected quality of patterning of the first structures and the second structures based on the corresponding process setting (Nakayama, Figs. 1-9, paras. [0027], [0037], [0058]-[0064], Table 3, depth of focus and contrast are calculated for the optimization results of the masks and light source distributions); and
performing the assignment of the features based on the assessment (Figs. 1-9, paras. [0059]-[0064], the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize depth of focus and contrast).
Regarding claim 4, Nakayama as modified by Fukuda discloses wherein the performing the assessment comprises simulating patterning of the first structures and the second structures onto a substrate (Nakayama, Figs. 1-9, paras. [0027], [0058]-[0064], [0068], a computer performs modelling to determine the resolving performance of patterns). 
Regarding claim 5, Nakayama as modified by Fukuda discloses wherein the assessment is based on imposed design rules for the first features and the second features (Figs. 1-9, paras. [0023]-[0030], [0044], [0064], assigning the pattern elements to masks includes assignment according to constraint conditions and rules). 
Regarding claim 6, Nakayama discloses wherein the assessment is based on a degree of regularity of subsets of the features (Nakayama, Figs. 3, 7-9, paras. [0058]-[0061], the directions of pattern alignment in mask 1 and mask 2 in the example of Fig. 7A are irregular as compared with the pattern alignment directions of mask 1 and mask 2 in the example of Fig. 7B, and the determination of masks and mask patterns includes the pattern regularity to optimize the lithography performance). 
Regarding claim 7, Nakayama as modified by Fukuda discloses wherein the process setting relates to an illumination and/or a patterning process setting (Nakayama, Figs. 8-9, paras. [0039], [0059]-[0064], the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize resolving performance). 
Regarding claim 8, Nakayama as modified by Fukuda discloses wherein the process setting comprises one or more selected from: an illumination profile, a polarization setting, a focus setting, a dose setting, an etch setting and/or a post-bake exposure setting (Nakayama, Figs. 8-9, paras. [0039], [0059]-[0064], the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize resolving performance).
Regarding claim 9, Nakayama as modified by Fukuda discloses wherein the process setting relates to one or more selected from: an alignment sensor setting, a metrology strategy, a metrology setting, a control model, and/or an optical processing control setting (Nakayama, Figs. 8-9, paras. [0039], [0059]-[0064], the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize resolving performance).
Regarding claim 15, Nakayama discloses a non-transient computer program carrier comprising instructions therein, that when executed by a computing system (paras. [0010]-[0011], [0022]-[0027], [0058]-[0064], [0067]-[0068], a processing unit in a computer executes instructions on a non-transitory computer readable storage medium to determine the allocations of mask patterns to be used for multiple exposures), are configured to cause the computing system to at least:
assign features into at least first features and second features, the first features being for at least one first patterning device configured for use in a lithographic process to form corresponding first structures on a substrate and the second features being for at least one second patterning device configured for use in a lithographic process to form corresponding second structures on the substrate (Figs. 1-9, paras. [0010]-[0011], [0022]-[0027], [0058]-[0064], the allocations of mask patterns to be used for multiple exposures are determined), wherein a decision of features assigned into the first features and features assigned into the second features is based on a patterning characteristic of the features relating to an expected quality of patterning of the first structures and the second structures based on a corresponding process setting (Figs. 1-9, paras. [0023]-[0027], [0037], [0039], [0041], [0051]-[0052], [0054]-[0055], [0057], [0059]-[0064], the number or masks and patterns for those masks are determined based on the solution to the mixed integer programming problem, which incorporates the distance between the pattern elements. The distance between the pattern elements is related to resolving performance, and the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize depth of focus and contrast). Nakayama does not appear to explicitly describe the decision is which features are assigned to first features and which features are assigned to second features. 
Fukuda discloses wherein a decision of which features are assigned into first features and which features are assigned into second features is based on a patterning characteristic of the features (Figs. 4-13, 19, col. 10, lines 32-67, col. 11, lines 1-36, col. 11, lines 38-67, col. 12, lines 1-67, col. 13, lines 1-15, lines 35-67, col. 14, lines 1-44, col. 14, lines 62-67, col. 15, lines 1-18, col. 19, lines 66-67, col. 20, lines 1-42, it is decided to apply complex pattern decomposition to the logic gate pattern 106 and to apply decomposition for two masks for wiring regions of the circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a decision of which features are assigned into first features and which features are assigned into second features is based on a patterning characteristic of the features as taught by Fukuda as the decision with the first features being for at least one first patterning device and the second features being for at least one second patterning device in the instructions performed by the computing system as directed by the non-transient computer program carrier as taught by Nakayama since including wherein a decision of which features are assigned into first features and which features are assigned into second features is based on a patterning characteristic of the features is commonly used to generate mask patterns at high speed for complex integrated circuit designs (Fukuda, col. 19, lines 66-67, col. 20, lines 1-35). 
Regarding claim 16, Nakayama as modified by Fukuda discloses wherein the instructions are further configured to cause the computing system to:
perform an assessment of the expected quality of patterning of the first structures and the second structures based on the corresponding process setting (Nakayama, Figs. 1-9, paras. [0027], [0037], [0058]-[0064], Table 3, depth of focus and contrast are calculated for the optimization results of the masks and light source distributions); and
perform the assignment of the features based on the assessment (Figs. 1-9, paras. [0059]-[0064], the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize depth of focus and contrast).
Regarding claim 17, Nakayama as modified by Fukuda discloses wherein the instructions configured to cause the computing system to perform the assessment are further configured to cause the computing system to simulate the patterning of the first structures and the second structures onto a substrate (Nakayama, Figs. 1-9, paras. [0027], [0058]-[0064], [0068], a computer performs modelling to determine the resolving performance of patterns).
Regarding claim 20, Nakayama discloses a set of patterning devices (Figs. 1 and 7, paras. [0022]-[0023], [0058]-[0064], [0067]-[0069]), comprising: 
at least one first patterning device comprising first features configured for use in a lithographic process to form corresponding first structures on a substrate, wherein the first features comprise a first patterning characteristic (Fig. 1, 3, 7B, paras. [0010]-[0011], [0022]-[0027], [0058]-[0064], a first mask pattern is determined for a first mask to be used in a double patterning process, the patterns on the first mask are arranged to optimize resolving performance. In the 7B example, the patterns in mask 1 are arranged aligned in the horizontal direction); and 
at least one second patterning device comprising second features configured for use in a lithographic process to form corresponding second structures on a substrate, wherein the second features comprise a second patterning characteristic (Fig. 1, 3, 7B, paras. [0010]-[0011], [0022]-[0027], [0058]-[0064], a first mask pattern is determined for a second mask to be used in a double patterning process, the patterns on the first mask are arranged to optimize resolving performance. In the 7B example, the patterns in mask 2 are arranged aligned in the vertical direction), 
wherein the first features form a first pattern and the second features form a second pattern, the first and second patterns being complementary patterns for forming a layer of a device (Figs. 1-9, paras. [0010]-[0011], [0022]-[0027], [0058]-[0064], [0067], [0069], the mask patterns on mask 1 and mask 2 are complementary features to be formed on a substrate in a multiple exposure process), and 
wherein the first and second patterning characteristics relate to an expected quality of patterning of the first structures and the second structures based on a corresponding process setting (Figs. 1-9, paras. [0059]-[0064], the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize depth of focus and contrast), and the decision of features assigned to first features and features assigned to second features based on the first and second patterning characteristic of the features (Figs. 1-9, paras. [0023]-[0027], [0037], [0039], [0041], [0051]-[0052], [0054]-[0055], [0057], [0059]-[0064], the number or masks and patterns for those masks are determined based on the solution to the mixed integer programming problem, which incorporates the distance between the pattern elements. The distance between the pattern elements is related to resolving performance, and the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize depth of focus and contrast). Nakayama does not appear to explicitly describe the decision of which features were assigned to first features and which features were assigned to second features was based on the first and second patterning characteristic of the features. 
Fukuda discloses the decision of which features were assigned to first features and which features were assigned to second features was based on the first and second patterning characteristic of the features (Figs. 4-13, 19, col. 10, lines 32-67, col. 11, lines 1-36, col. 11, lines 38-67, col. 12, lines 1-67, col. 13, lines 1-15, lines 35-67, col. 14, lines 1-44, col. 14, lines 62-67, col. 15, lines 1-18, col. 19, lines 66-67, col. 20, lines 1-42, it is decided to apply complex pattern decomposition to the logic gate pattern 106 and to apply decomposition for two masks for wiring regions of the circuit). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein a decision of which features are assigned to first features and which features are assigned to second features is based on a patterning characteristic of the features as taught by Fukuda as the decision with the first features being for at least one first patterning device and the second features being for at least one second patterning device in the set of patterning devices as taught by Nakayama since including wherein a decision of which features are assigned to first features and which features are assigned to second features is based on a patterning characteristic of the features is commonly used to generate mask patterns at high speed for complex integrated circuit designs (Fukuda, col. 19, lines 66-67, col. 20, lines 1-35). 
Regarding claim 21, Nakayama as modified by Fukuda discloses wherein the process setting relates to an illumination and/or patterning step setting (Nakayama, Figs. 7-9, paras. [0039], [0059]-[0064], the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize resolving performance).
Regarding claim 22, Nakayama as modified by Fukuda discloses wherein the illumination and/or patterning step setting comprises one or more selected from: an illumination profile, a polarization setting, a focus setting or a dose setting (Nakayama, Figs. 8-9, paras. [0039], [0059]-[0064], the patterns for the masks and the appropriate light source distributions for the mask patterns are determined to optimize resolving performance).


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as modified by Fukuda as applied to claims 1 and 15 above, and further in view of Hou et al. (US PGPub 2015/0052492, Hou hereinafter).
Regarding claim 10, Nakayama as modified by Fukuda does not appear to explicitly describe further comprising arranging the first features on the said at least one first patterning device in one or more first functional sub-regions, and the second features on the said at least one second patterning device in one or more second functional sub-regions, the said functional sub-regions being differentiated by their intended function.
Hou discloses further comprising arranging the first features on the said at least one first patterning device in one or more first functional sub-regions, and the second features on the said at least one second patterning device in one or more second functional sub-regions, the said functional sub-regions being differentiated by their intended function (Figs. 1, 2, paras. [0011]-[0023], [0026], [0036], the conductive lines formed by the different masks are selected to route different circuits). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included arranging the first features on the said at least one first patterning device in one or more first functional sub-regions, and the second features on the said at least one second patterning device in one or more second functional sub-regions, the said functional sub-regions being differentiated by their intended function as taught by Hou in the method as taught by Nakayama as modified by Fukuda since including arranging the first features on the said at least one first patterning device in one or more first functional sub-regions, and the second features on the said at least one second patterning device in one or more second functional sub-regions, the said functional sub-regions being differentiated by their intended function is commonly used to permit improved device scaling and density (Hou, para. [0001]) to form an optimized device. 
Regarding claim 18, Nakayama as modified by Fukuda does not appear to explicitly describe wherein the instructions are further configured to cause the computing system to arrange the first features on the at least one first patterning device in one or more first functional sub-regions, and arranged the second features on the at least one second patterning device in one or more second functional sub-regions, the functional sub-regions being differentiated by their intended function. 
Hou discloses wherein the instructions are further configured to cause the computing system to arrange the first features on the at least one first patterning device in one or more first functional sub-regions, and arranged the second features on the at least one second patterning device in one or more second functional sub-regions, the functional sub-regions being differentiated by their intended function (Figs. 1, 2, paras. [0011]-[0023], [0026], [0036], [0038]-[0043], the conductive lines formed by the different masks are selected to route different circuits). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the instructions are further configured to cause the computing system to arrange the first features on the at least one first patterning device in one or more first functional sub-regions, and arranged the second features on the at least one second patterning device in one or more second functional sub-regions, the functional sub-regions being differentiated by their intended function as taught by Hou in the instructions performed by the computing system as directed by the non-transient computer program carrier as taught by Nakayama as modified by Fukuda since including wherein the instructions are further configured to cause the computing system to arrange the first features on the at least one first patterning device in one or more first functional sub-regions, and arranged the second features on the at least one second patterning device in one or more second functional sub-regions, the functional sub-regions being differentiated by their intended function is commonly used to permit improved device scaling and density (Hou, para. [0001]) to form an optimized device. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as modified by Fukuda in view of Hou as applied to claim 10 above, and further in view of Lin et al. (US Patent No. 6,251,564, Lin hereinafter).
Regarding claim 11, Nakayama as modified by Fukuda in view of Hou does not appear to explicitly describe wherein the first functional sub-regions relate to memory or graphical processing unit circuitry and the second functional sub-regions relate to logic or central processing unit circuitry. 
Lin discloses wherein the first functional sub-regions relate to memory or graphical processing unit circuitry and the second functional sub-regions relate to logic or central processing unit circuitry (Fig. 1, abstract, col. 1, lines 8-11, 51-67, col. 2, lines 22-67, col. 3, lines 1-15, a first mask exposed the photoresist coated wafer to a pattern of small critical dimension logic patterns, and a second mask is used to pattern the wafer with memory patterns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the first functional sub-regions relate to memory or graphical processing unit circuitry and the second functional sub-regions relate to logic or central processing unit circuitry as taught by Lin in the method as taught by Nakayama as modified by Fukuda in view of Hou since including wherein the first functional sub-regions relate to memory or graphical processing unit circuitry and the second functional sub-regions relate to logic or central processing unit circuitry is commonly used to improve resolution while minimizing the cost of fabrication for a device containing both logic-type and memory-type circuits (Lin, col. 1, lines 5-11, lines 37-48, col. 2, lines 1-3). 


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as modified by Fukuda as applied to claims 1 and 15 above, and further in view of Lee et al. (US PGPub 2010/0308439, Lee hereinafter).
Regarding claim 12, Nakayama as modified by Fukuda does not appear to explicitly describe arranging the said first features on the at least one said first patterning device outside of a boundary region defined along a boundary of the at least one first patterning device and arranging the said second features on the at least one said second patterning device outside of a boundary region defined along a boundary of the at least one second patterning device.
Lee discloses arranging the said first features on the at least one said first patterning device outside of a boundary region defined along a boundary of the at least one first patterning device and arranging the said second features on the at least one said second patterning device outside of a boundary region defined along a boundary of the at least one second patterning device (Figs. 1-3, paras. [0015], [0017]-[0021], [0025]-[0026], central portion 7 is formed in a first exposure and peripheral portion 5 is formed in a second exposure to form the device level pattern 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included arranging the said first features on the at least one said first patterning device outside of a boundary region defined along a boundary of the at least one first patterning device and arranging the said second features on the at least one said second patterning device outside of a boundary region defined along a boundary of the at least one second patterning device as taught by Lee in the method as taught by Nakayama as modified by Fukuda since including arranging the said first features on the at least one said first patterning device outside of a boundary region defined along a boundary of the at least one first patterning device and arranging the said second features on the at least one said second patterning device outside of a boundary region defined along a boundary of the at least one second patterning device is commonly used to perform patterning to obtain the required pattern resolution while improving throughput (Lee, paras. [0004]-[0005]). 
Regarding claim 19, Nakayama as modified by Fukuda does not appear to explicitly describe wherein the instructions are further configured to cause the computer system to arrange the first features on the at least one first patterning device outside of a boundary region defined along a boundary of the at least one first patterning device and arrange the second features on the at least one second patterning device outside of a boundary region defined along a boundary of the at least one second patterning device.
Lee discloses arranging the first features on the at least one first patterning device outside of a boundary region defined along a boundary of the at least one first patterning device and arranging the second features on the at least one second patterning device outside of a boundary region defined along a boundary of the at least one second patterning device (Figs. 1-3, paras. [0015], [0017]-[0021], [0025]-[0026], central portion 7 is formed in a first exposure and peripheral portion 5 is formed in a second exposure to form the device level pattern 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included arranging the first features on the at least one first patterning device outside of a boundary region defined along a boundary of the at least one first patterning device and arranging the second features on the at least one second patterning device outside of a boundary region defined along a boundary of the at least one second patterning device as taught by Lee in the instructions performed by the computing system as directed by the non-transient computer program carrier as taught by Nakayama as modified by Fukuda since including wherein the instructions are further configured to cause the computer system to arrange the first features on the at least one first patterning device outside of a boundary region defined along a boundary of the at least one first patterning device and arrange the second features on the at least one second patterning device outside of a boundary region defined along a boundary of the at least one second patterning device is commonly used to perform patterning to obtain the required pattern resolution while improving throughput (Lee, paras. [0004]-[0005]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as modified by Fukuda as applied to claim 1 above, and further in view of Liu (US PGPub 2010/0291476).
Regarding claim 13, Nakayama as modified by Fukuda discloses wherein at least one process setting is varied between the first patterning process and the second patterning process (Nakayama, Figs. 8-9, paras. [0039], [0059]-[0064], the patterns for the masks and the different light source distributions for the mask patterns are determined to optimize resolving performance), and wherein the first sub-field and second sub-field comprise substantially adjacent sub-fields (Figs. 2, 3, and 7, paras. [0022]-[0024], [0058]-[0064], the pattern to be formed on the substrate includes patterns formed in adjacent regions from the first mask and the second mask). However, Nakayama as modified by Fukuda does not appear to explicitly describe using the at least one first patterning device to form first structures in a first layer on a first sub-field on the substrate in a first patterning process; and using the at least one second patterning device to form second structures in the first layer on a second sub-field on the substrate in a second patterning process.
Liu discloses using the at least one first patterning device to form first structures in a first layer on a first sub-field on the substrate in a first patterning process (Figs. 3-7, paras. [0060]-[0065], a first mask with fine-line patterns is exposed onto a substrate coated with photoresist); and 
using the at least one second patterning device to form second structures in the first layer on a second sub-field on the substrate in a second patterning process (Figs. 3-7, paras. [0060]-[0065], a second mask exposes interconnect and coarse features of the circuit design to form a composite integrated circuit layer pattern). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using the at least one first patterning device to form first structures in a first layer on a first sub-field on the substrate in a first patterning process; and using the at least one second patterning device to form second structures in the first layer on a second sub-field on the substrate in a second patterning process as taught by Liu as the application for the patterning devices in the method as taught by Nakayama as modified by Fukuda since including using the at least one first patterning device to form first structures in a first layer on a first sub-field on the substrate in a first patterning process; and using the at least one second patterning device to form second structures in the first layer on a second sub-field on the substrate in a second patterning process is commonly used to accurately form a single integrated circuit layer with fine and coarse features to improve device integration while minimizing production costs (Liu, paras. [0013]-[0017], [0022]).


Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-10 that Nakayama does not describe or render obvious “a method for assigning features into at least first features and second features, the first features being for at least one first patterning device configured for use in a lithographic process to form corresponding first structures on a substrate and the second features being for at least one second patterning device configured for use in a lithographic process to form corresponding second structures on the substrate, wherein the method comprises assigning, by a hardware computer system, the features into the first features and the second features, wherein a decision of which features are assigned to first features and which features are assigned to second features is based on a patterning characteristic of the features, and wherein the patterning characteristic relates to an expected quality of patterning of the first structures and the second structures based on a corresponding process setting” as recited in claim 1 and as similarly recited in claims 15 and 20. Applicant alleges that Nakayama is silent regarding the decision to assign a feature as being a first feature for a first patterning device or a second feature for a second patterning device based on a patterning characteristic of the features. With respect to claim 20, the Examiner respectfully disagrees. Claim 20 is a product claim reciting “a set of patterning devices.” The limitation “the decision of which features were assigned to first features and which features were assigned to second features was based on the first and second patterning characteristic of the features” does not limit the structure of the features of the patterning devices, which include mask patterns on mask 1 and mask 2, because the limitation recites how the features were assigned. “The patentability of a product does not depend on its method of production.” MPEP 2113. Applicant’s arguments on this point have been fully considered, but they are not persuasive.
Applicant’s arguments with respect to claims 1, 3-9, 15-17, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882